               Case 1:18-cr-00454-KPF Document 282 Filed 08/21/20 Page 1 of 1

     Law Office of Meredith S. Heller PLLC                                  99 Park Avenue, Penthouse Suite
     www.mshellerlaw.com                                                                New York, NY 10016
                                                                                      Phone: (646) 661-1808
                                                                                         Fax: (646) 661-1746
                                                                                 msheller@mshellerlaw.com




     August 21, 2020
                                                                   MEMO ENDORSED
     VIA ECF
     The Honorable Katherine Polk Failla
     United States Courthouse
     40 Foley Square
     New York, NY 10007

     Re:     United States v. Nelson (Anthony Corley)
             18-CR-454 (KPF)

     Dear Judge Failla:

             As the Court is aware, Mr. Corley’s application for compassionate release is due today. I
     respectfully request an extension of one week, until August 28, 2020 to file his brief. This
     extension is necessary because I do not yet have Mr. Corley’s medical records from Orange
     County Correctional Facility. Mr. Corley submitted a request to the jail at his first available
     opportunity over a week ago but has not yet heard back. The government has graciously offered
     to assist in obtaining these records and it is hoped that they may be more successful.

            The government, through Frank Balsamello, consents to this request provided they are
     granted an equal extension of time.

     Respectfully submitted,



     Meredith S. Heller

     Cc:     A.U.S.A. Frank Balsamello (via ECF)



Application GRANTED. Petitioner's counsel may file a supplement to Mr.
Corley's application on or by August 28, 2020. The Government's response,
if any, shall be filed on or by September 11, 2020.

Dated:      August 21, 2020                              SO ORDERED.
            New York, New York




                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
